 In the Matter of COLONIE FIBRE COMPANY, INC.andTEXTILE WORKER'SUNION OF AMERICA, CIOandUNITED TEXTILE WORKERS OF AMER-ICA,AFL, AND LOCAL 446, UNITED TEXTILE WORKERS OF AMERICA,AFL, PARTIES TO THE CONTRACTCaseNo. 2-C-5895SUPPLEMENTAL DECISIONOctober 14, 1946On July 18, 1946, the Board issued its Decision and Order herein.,Upon further consideration thereof, the Board hereby amends saidDecision and Order,nunc pro tune,as of July 18, 1946, by strikingthe fifth and sixth paragraphs and substituting theref or the following :While, like the Trial Examiner, we reach the same determinationthat the discharges of Blais and Blair were discriminatory, our findingis based on our conclusion that the maintenance-of-membership clausecontained in the second contract between the AFL and the respondentis invalid because of its retroactive feature.2From March to May1945, during the pendency of a question concerning representation,there was no contract in effect between the respondent and the AFL.Yet, upon the resolution of the -representation question a new contractwas executed with its maintenance-of-membership provision made re-troactive in effect so as to cover the period during which the AFL'sstatus as the employee representative was in doubt and during whichcontractual relations had lapsed.We find that this clause in the con-tract required that on the date ofits execution,as a condition offurther employment, all employees who were members of the AFL 15days after August 28, 1944, must have maintained membership in theAFL for a periodstarting 81/2 months prior to May 23, 1945.3 It169 N L R B 5892 In so holding, we are not passing on the validity of the contract as a whole which,though executed by the parties on May 23, 1945, was made retroactive to March 14, 1945our finding relates solely to the maintenance-of-meqibership clause in this contract.3This is a construction of the contract dictated both by its terms and by theobviousintent of the partiesThe old contract had required employees covered by the mainte-nance-of-membership clause to remain members of the AFL until its expiration on March14, 1945, by the terms of the new contract all such employees must haveremained mem-beis not only during this period but from March 14, 1945, until May 23, 1945, as well, inorder to meet the retroactive requirements of the new contractsigned onthe later dateMoreover, that the parties intended this provision to effect the immediatedismissal ofthose who had not maintained their membership during the interim period from March 14,1945, to May 23, 1945, is borne out by the fact, among others, that on the very day of thecontract's execution the AFL made its first demand for the discharge of Blais and Blair.71 N L R B., No. 50.3540 COLONIE FIBRE COMPANY, INC.355included, therefore, a period of over 2 months during which no con-tract was in effect between the respondent and the AFL and subjectedto the penalty of discharge those who had not lived up to its require-ments during that period.The validity of such a contractual provision can be upheld only ifit falls within the protection of the proviso to Section 8 (3) of theAct.4That proviso, in sanctioning contracts which require member-ship in a union as a condition of employment, does not sanction con-tracts which requirepastmembership as such a condition.A con-struction permitting such a retroactive requirement would be incon-sistent both with the terms of the Act and with the principle of freeself-organization which the Act is designed to protect.The Act grants employees the right to self-organization and theright to membership or non-membership in labor organizations (Sec-tions 1, 7, 8 (1), and 8 (3)).The "precise nature and limits" of theexception to these rights contained in the proviso to Section 8 (3)must be literally observed.N. L. R. B. v. Electric Vacuum CleanerCo.,315 U. S. 685, 695. See alsoU.S. v.Dickson,15 Pet. 141, 165:;Fleming v. Hawk Eye Pearl Button Company,113 F. (2d) 52, 56 (C.C. A. 8) ; Thompson v. U. S.,258 Fed. 196, 201 (C. C. A. 8), certioraridenied 251 U. S. 553. The proviso permits contracts which requireunion membershipduring their termof all employees including thosewho have not joined the contracting union prior to execution of thecontract.But to construe the proviso as also permitting contractswhich require membership in the past would bring about the veryresult condemned by the Supreme Court inWallace Corporation v.N. L. R.B., 323 U. S. 248, aff'g 141 F. (2d) 87 (C. C. A. 4), enf'g 50N. L. R. B. 138.The burden of the Supreme Court's decision in thatcase was that since the Act "was designed to wipe out such discrimina-tion in industrial relations," the closed-shop proviso could not be usedto penalize employees for not having belonged to the victorious unionat a time when they were within their rights in not belonging (321U. S., at pp. 255-256).It would make no difference even if we were to assume (1) that thecontract gave Blais and Blair the opportunity to remain employees bypaying up their past dues after its execution, or (2) that, whether ornot the contract so provided, Blais and Blair were given such oppor-tunity.Either assumption would serve only to confirm the fact thatthe contract required past in addition to present membership.4This proviso states that nothing in the Act "shall preclude an employer from makingan agreement with a labor organization (not established, maintained, or assisted by anyaction defined in this Act as an unfair lahoi practice) to Iegnuc, as it condition of employ-ment,membership therein, if such labor organization is the representative of the employeesas provided in section 9 (a), in the appropriate collective bat gaining unit covered by suchagreement when made." 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDNot only a reasonable construction of the proviso to Section 8 (3),but also effectuation of the policies of the Act, dictates the result wereach.Approval of a contract which made it possible for the con-tracting union to require payment of past dues as a condition of futureemployment would have a seriously detrimental effect upon freedomof organization.The period from March 14, 1945, to May 23, 1945,to which this contract would apply, was one during which Blass andBlair and all other employees of the respondent were free to exercisewithout restraint the right to 'select and change representatives andthe right to be or refrain from being members of any union. Thisfreedom would be under substantial restraint if employees knew thatthey would have to pay, in a lump sum, diies which they were free torefrain from paying currently if the union from which they withheldsupport was eventually chosen.Legalization of this practice wouldprovide a device for effectively constraining those who have notremained members of the dominant union at a time when they areunder -no obligation to do so.5 In all cases where it,appeared likely,or even possible, that a maintenance-of-membership or closed-shopcontract might follow the selection of a representative, the employeeswould be impelled to speculate as to which organization would ulti-mately win the support of the majority in order to avoid the possi-bility of being faced with the requirement of paying a large sum inback dues.Hence in actual practice the employee's right to supportand select the bargaining representative he wanted would largely bereduced to the right to guess which of two or more competing unionswould ultimately be chosen by the majority.Thus, approval of thecontract before us would substantially impair freedom of choice ata time when the statute requires such freedom.To permit this im-pairment would make it difficult for advocates of a change in repre-sentation to present their case to their fellow employees.We conclude that the maintenance-of-membership clause of the1945 contract, being retroactive in effect to 15 days after August 28,1944, is not within the protection of the proviso to Section 8 (3) ofthe Act and is invalid.Since Blais and Blair were discharged pur-suant to this clause because they were not members in good standingwith the AFL, their discharges were discriminatory.We find -thatby discharging Blais and Blair under the circumstances hereinaboveset forth, the respondent discriminated against them' in regard to the5CfInternational Association of llfaehznists, Tool and Die Alakers Lodge No35.et at. vN L R B.,110 F (2d) 29, 43 (App D C ), aff'd 311 U S. 72, in which the Court ofAppeals stated, "The practice of antedating contracts may he legitimate or otherwiseaccording to varying ciicumstances.Whatever its effect between the pasties,rights ofthird parties should not be affected arlveisely, particularly when they involve interests sounpoitan,t and,controversial as collective bargfiuung.and the closed shop.To stamp withiudicial approval a practice so questionable would invite evasion of the statute's intendedprotections " COLONIE FIBRECOMPANY, INC.357hire and tenure of their employment, discouraged membership in theCIO, encourage membership in the AFL, and interfered with, re-strained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.°MR. JAMES J. REYNOLDS, JR., took no part in the consideration ofthe above Supplemental Decision.6Although Blais and Blair did not pay dues in the AFL from January through March1945, it is unnecessary to pass on the effect of such non-payment, inasmuch as the originalcontract expired on March 14,1945, and no demand was made during the effective periodof this contract that these employees be discharged for failure to pay duesSince themaintenance-of-membership provision of the 1945 contract was invalid, it is unnecessaryfor us to determine whether, subsequent to May 23, 1945, the respondent or the AFLafforded Blais and Blair an opportunity to establish themselves as members in good stand-ing of the AFL.